Name: 86/31/EEC: Commission Decision of 5 February 1986 adopting certain special rules for the application in the beef and veal sector of Regulation (EEC) No 1055/77 on the storage and movement of products bought in by an intervention agency
 Type: Decision_ENTSCHEID
 Subject Matter: trade policy;  Europe;  animal product
 Date Published: 1986-02-14

 Avis juridique important|31986D003186/31/EEC: Commission Decision of 5 February 1986 adopting certain special rules for the application in the beef and veal sector of Regulation (EEC) No 1055/77 on the storage and movement of products bought in by an intervention agency Official Journal L 039 , 14/02/1986 P. 0061 - 0062*****COMMISSION DECISION of 5 February 1986 adopting certain special rules for the application in the beef and veal sector of Regulation (EEC) No 1055/77 on the storage and movement of products bought in by an intervention agency (86/31/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1055/77 of 17 May 1977 on the storage and movement of products bought in by an intervention agency (1), and in particular Article 4 thereof, Whereas certain products held by the French intervention agency are in storage in Austria; whereas these products have been sold for processing in Germany; Whereas specific rules covering cases such as this have not yet been adopted; Whereas in order to ensure equality of treatment of the interested parties pending the adoption of specific rules on this matter it should be specified that when the products are imported into Germany monetary compensatory amounts shall be applicable but not customs duties or levies; Whereas the measures provided for in this Decision are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS DECISION: Article 1 When the products held by the French intervention agency in storage in Austria that have been sold under the sales contracts listed in the Annex hereto are reimported into Germany: - no customs duties or levies shall be imposed, and - no import licence need be presented, provided that a removal order as specified in Article 6 of Commission Regulation (EEC) No 1687/76 (2), referring to one of the said sales contracts is produced at the customs office for re-importation. At the time of importation that customs office shall issue the control copy T No 5 mentioned in Article 2 (3) of that Regulation. Article 2 The competent authorities concerned shall cooperate in verification of the particulars of the sales operations concerned. In particular, the French intervention agency shall notify the relevant removal order serial numbers to the competent German authorities. Article 3 This Decision is addressed to the French Republic and the Federal Republic of Germany. Done at Brussels, 5 February 1986. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 128, 24. 5. 1977, p. 1. (2) OJ No L 190, 14. 7. 1976, p. 1. ANNEX 1.2.3.4 // // // // // Sales contract serial numbers // Quantity covered // Quantity in storage in Austria // Cold store // // // // // 85/3212/85/26 86/3212/85/34 86/3212/85/37 86/3212/85/40 86/3212/85/41 // 300 tonnes 40 tonnes 20 tonnes 125 tonnes 360 tonnes // 200 tonnes 40 tonnes 20 tonnes 125 tonnes 81 tonnes // Wiener Kuehlhaus frigoscandia GmbH Franzosengraben A-130 WIEN // // // //